COURT OF APPEALS
                                  SECOND DISTRICT OF TEXAS
                                       FORT WORTH

                                       NO. 02-14-00308-CV


Charise Caudle                             §    From County Court at Law No. 3

                                           §    of Tarrant County (2013-005811-3)
v.
                                           §    December 17, 2015

Oak Forest Apartments                      §    Opinion by Justice Dauphinot


                                          JUDGMENT

      This court has considered the record on appeal in this case and holds that there was no

error in the trial court’s judgment. It is ordered that the judgment of the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot